DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/27/21 with respect to claims 1, 3-7, 10-11 and 16-20 have been read and considered but are moot because claims 1 and 3 are now rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiguchi (US 2014/0327776). 
Claim 4 is now rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776) and Yamamoto (US 6,476,855) in view of Alam (US 2015/0042797).
Claims 5-6 are now rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776) in view of Chrobocinski (US 2010/0315507).
Claim 7 is now rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776) and Chrobocinski (US 2010/0315507) in view of Englander (US 2012/0105638).
Claim 10 is now rejected under 35 U.S.C. 103 as being unpatentable over Ganim (US 2015/0282346) and Michiguchi (US 2014/0327776) in view of Yamamoto (US 6,476,855).
Claim 11 is now rejected under 35 U.S.C. 103 as being unpatentable over Ganim (US 2015/0282346),  Michiguchi (US 2014/0327776) and Yamamoto (US 6,476,855) in view of Satou (US 2006/0197019).
		Claim 16 is now rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776) and Miyahara (US 2007/0035385) in view of Hattori (US 2012/0117745).
	Claim 17 is now rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385) and Hattori (US 2012/0117745) in view of Ganim (US 20150282346).
	Claim 18 is now rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385), Hattori (US 2012/0117745) and Ganim (US 20150282346) in view of Satou (US 2006/0197019).
19 is now rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385), Hattori (US 2012/0117745) and Ganim (US 20150282346) in view of Miceli (US 20100321408).
Claim 20 is now rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385), Hattori (US 2012/0117745) and Ganim (US 20150282346) in view of Englander (US 2012/0105638).

New claims 21-22 are now rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385), Hattori (US 2012/0117745) and Ganim (US 20150282346) in view of Yamamoto (US 6,476,855).
New claim 23 is now rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385), Hattori (US 2012/0117745) and Ganim (US 20150282346) in view of Alam (US 2015/0042797).
Also, claims 1 and 3-7 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 9,776,568 in view of Michiguchi (US 2014/0327776).
And claims 16-20 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of U.S. Patent No. 11,124,116 in view of Michiguchi (US 2014/0327776). 
And see minor claim objections below.
Peruse the rejection below for elaboration.
Claim Objections
Claims 1, 20 and 22 are objected to because of the following informalities:  in line 1 of claim 1, in between “vehicle the”, a comma is needed after “vehicle”, and that “motor vehicle” should be changed to “vehicle”.  
Also, in line 3 of claim 20, “recording” should be changed to “computing”.  
And in lines 2-3 of claim 22, the limitation "the auto" should be changed to "the motor vehicle" for consistency in reference to the claim dependencies back to independent claim 16 since claim 22 depends .
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiguchi (US 2014/0327776).
Regarding claim 1, Michiguchi discloses a viewing system coupled to a vehicle (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1), the motor vehicle having a front bumper and a back bumper (paragraph [32], in fig.2, Michiguchi discloses a vehicle with a front camera 7a attached to the front bumper and rear camera 7d attached to the rear bumper), the system comprising: 
at least one camera coupled to at least one of the front bumper and the back bumper and directed towards a front portion of the vehicle (paragraph [32], in fig.2, Michiguchi discloses a vehicle with a front camera 7a attached to the front bumper and rear camera 7d attached to the rear bumper, and that the front camera 7a is directed towards a front portion of the vehicle, and also, second imaging section 14 comprises at least one or more camera that is directed to the left front corner of the vehicle for capturing 
at least one screen (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1); 
wherein said at least one camera coupled to the vehicle and wherein said at least one screen is in communication with said at least one camera (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1; paragraph [40], Michiguchi discloses the determination of when gearshift is in reverse, paragraph [41], Michiguchi discloses that when the gearshift is in reverse, image processing section 3 generates an overhead image from image data captured by first imaging section 7 that includes image data from front camera 7a and rear camera 7d along with left camera 7c and right camera 7b to form a composite image, and also another image captured with rear camera 7d is displayed, and paragraph [42], Michiguchi discloses that if the gearshift is not in reverse, then image processing section 3 generates an overhead image from image data captured by first imaging section 7 that includes image data from front camera 7a and rear camera 7d along with left camera 7c and right camera 7b to form a composite image, and also a front image captured by front camera 7a is displayed), wherein said at least one screen displays images presented by said at least one camera (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1; paragraph [40], Michiguchi discloses the determination of when gearshift is in reverse, paragraph [41], Michiguchi 
Regarding claim 3, Michiguchi discloses wherein said at least one camera comprises at least two cameras (paragraph [32], in fig.2, Michiguchi discloses a vehicle with a front camera 7a attached to the front bumper and rear camera 7d attached to the rear bumper, and that the front camera 7a is directed towards a front portion of the vehicle, and also, second imaging section 14 comprises at least one or more camera that is directed to the left front corner of the vehicle for capturing images directed towards the front left portion of the vehicle, and also in fig.2 there are other cameras like right camera 7b and left camera 7c, thus, there are at least two cameras).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776) and Yamamoto (US 6,476,855) in view of Alam (US 2015/0042797).

Michiguchi does not disclose wherein a first set of cameras is coupled to the front bumper and a second set of cameras is coupled to the back bumper.  However, Yamamoto teaches wherein a first set of cameras is coupled to the front bumper (col.3, lines 17-19, in fig.6, Yamamoto discloses cameras 101 and 201 are fixed from the rear surface of the front bumper 56, thus the cameras 101 and 201 are considered a set of cameras that is coupled to the front bumper).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Michiguchi and Yamamoto together as a whole for permitting the capture of vehicular images of by front set of cameras for obtaining a clearer view of the scene so as to allow a driver to manipulate around potential objects and obstacles in a safe manner for avoiding potential accidents.
Michiguchi and Yamamoto do not disclose a second set of cameras is coupled to the back bumper.  However, Alam teaches a second set of cameras is coupled to the back bumper (paragraph [17], fig.6, Alam discloses first camera 40 and second camera 42 are mounted on rear bumper 15 of vehicle, thus first camera 40 and second camera 42 form a set of cameras coupled to the back or rear bumper).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Michiguchi, Yamamoto and Alam together as a whole for ascertaining a more fuller view of the scene when driving and especially parking so as to permit the driver to view blind spots when parking the vehicle and making left or right turns when driving on the road so as to maneuver safely and preventing collisions. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776) in view of Chrobocinski (US 2010/0315507).
	Regarding claim 5, Michiguchi does not disclose further comprising at least one aggregator coupled to said first set of cameras and wherein said at least one aggregator has an output coupled to 
	Regarding claim 6, Michiguchi does not disclose further comprising at least one video compression device which is configured to compress the incoming video, wherein said video compression device has an output to said screen.  However, Chrobocinski teaches further comprising at least one video compression device which is configured to compress the incoming video (paragraph [34], fig.3, element 50 is the encoder or video compression device for compressing incoming video), wherein said video compression device has an output to said screen (paragraph [40-41], in fig.4, Chrobocinski discloses there is central aggregator 3 and intermediate aggregators 5, in that elements 5 are coupled to multiple sets of cameras, and central aggregator 3 has a display for viewing captured images).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Michiguchi and Chrobocinski together as a whole for permitting the proper organization and cataloging of captured images for analysis at the user's convenience while conserving space requirements.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776) and Chrobocinski (US 2010/0315507) in view of Englander (US 2012/0105638).
Regarding claim 7, Michiguchi and Chrobocinski do not disclose further comprising at least one video recorder. However, Englander discloses further comprising at least one video recorder (paragraph [69], Englander discloses the implementation of a digital video recorder (DVR) for recording video images captured by cameras).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Michiguchi, Chrobocinski and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ganim (US 2015/0282346) and Michiguchi (US 2014/0327776) in view of Yamamoto (US 6,476,855).
	Regarding claim 10, Ganim discloses a viewing system coupled to a motor vehicle having a frame having a roof, at least one support, and a body with the at least one support supporting the roof over the body (paragraph [40], Ganim discloses the car has body frame, roof 24 and rear pillar 28 that supports the roof), the system comprising: 
	at least one camera (paragraph [76], there are at least one camera);  	
at least one screen (paragraph [40], Ganim discloses that display screen 30 is coupled to a support assembly 40).
Ganim does not disclose the motor vehicle having a front bumper and a back bumper, and a first set of cameras coupled to at least one of the front bumper and the back bumper, the first set of cameras comprising a first camera and a second camera, said first camera positioned to view a front left portion of a motor vehicle and wherein said second camera is positioned to view a front right portion of the motor vehicle; and at least one screen in communication with said first set of cameras, said screen configured to display an image from said first set of cameras.
However, Michiguchi teaches a viewing system coupled to a vehicle (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1), the motor vehicle having a front bumper and a back bumper (paragraph [32], in fig.2, Michiguchi discloses a vehicle with a front camera 7a attached to the front bumper and rear camera 7d attached to the rear bumper), the system comprising: 

and another camera positioned to view a front left portion of a motor vehicle (paragraph [32], in fig.2, Michiguchi discloses a vehicle with a front camera 7a attached to the front bumper and rear camera 7d attached to the rear bumper, and that the front camera 7a is directed towards a front portion of the vehicle, and also, second imaging section 14 comprises at least one or more camera that is directed to the left front corner of the vehicle for capturing images directed towards the front left portion of the vehicle, and also in fig.2 there are other cameras like right camera 7b and left camera 7c);
at least one screen in communication with said first set of cameras (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1; paragraph [40], Michiguchi discloses the determination of when gearshift is in reverse, paragraph [41], Michiguchi discloses that when the gearshift is in reverse, image processing section 3 generates an overhead image from image data captured by first imaging section 7 that includes image data from front camera 7a and rear camera 7d along with left camera 7c and right camera 7b to form a composite image, and also another image captured with rear camera 7d is displayed, and paragraph [42], Michiguchi discloses that if the gearshift is not in reverse, then image processing section 3 generates an overhead image from image data captured by first imaging section 7 that includes image data from front camera 7a and rear camera 7d along with left camera 7c and right camera 7b to form a composite image, and also a front image captured by front camera 7a is displayed), said screen configured to display an image from said first set of cameras (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganim and Michiguchi together as a whole for permitting the capture of images from multiple cameras so as to obtain as much image data as possible for providing the driver with clear views of the scene so as to avoid collisions with objects on the road or in a parking lot.
Ganim and Michiguchi do not disclose a first set of cameras coupled to at least one of the front bumper and the back bumper, the first set of cameras comprising a first camera and a second camera, said first camera positioned to view a front left portion of a motor vehicle and wherein said second camera is positioned to view a front right portion of the motor vehicle; and at least one screen in communication with said first set of cameras, said screen configured to display an image from said first set of cameras.
However, Yamamoto teaches a first set of cameras coupled to at least one of the front bumper and the back bumper (col.3, lines 17-19, in fig.6, Yamamoto discloses cameras 101 and 201 are fixed from the rear surface of the front bumper 56; and in col.3, lines 21-24, in fig.6, Yamamoto discloses front bumper cameras 101 and 201 have wide angle lenses for permitting the cameras 101 and 201 to pickup or capture images of the left forward area B and the right forward area C of the vehicle, wherein camera 
at least one screen in communication with said first set of cameras (col.3, ln.47-67, Yamamoto discloses that image data of the camera images can be displayed at display device 70, wherein image synthesizing device 66, image forming device 64 and display control device 68 are all utilized for processing and generating the output of video image data, captured by cameras 101 and 201, to be displayed onto element 70 for the viewer to see), said screen configured to display an image from said first set of cameras (col.3, ln.47-67, Yamamoto discloses that image data of the camera images can be displayed at display device 70, wherein image synthesizing device 66, image forming device 64 and display control device 68 are all utilized for processing and generating the output of video image data, captured by cameras 101 and 201, to be displayed onto element 70 for the viewer to see).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganim, Michiguchi and Yamamoto together as a whole for ascertaining optimal views of the scene surrounding the vehicle so as to provide relevant . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ganim (US 2015/0282346), Michiguchi (US 2014/0327776) and Yamamoto (US 6,476,855) in view of Satou (US 2006/0197019).
	Regarding claim 11, Ganim, Michiguchi and Yamamoto do not disclose further comprising at least one projector in communication with said at least one camera, wherein said at least one projector is configured to project an image onto a windshield. However, Satou teaches at least one projector in communication with said at least one camera (paragraph [26], Satou discloses projector 1 is the near infrared ray projector and element 4 is the near infrared ray camera is interactively in communication with projector 1 and element 4), wherein said at least one projector is configured to project an image onto a windshield (paragraph [22], Satou discloses element 5 of fig.1 is a lower display portion of the windshield to display image data where projector 1 is the near infrared ray projector and element 4 is the near infrared ray camera is interactively in communication with projector 1 and element 4, see paragraph [26]).  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Satou with the combination of Ganim, Michiguchi and Yamamoto for permitting convenient display of image data and other pertinent data onto windshield so as to provide the driver with as much information on the road in order to avoid potential accidents.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776) and Miyahara (US 2007/0035385) in view of Hattori (US 2012/0117745).
	Regarding claim 16, Michiguchi discloses a viewing system (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1) for a motor vehicle having a front bumper and a back bumper (paragraph [32], in fig.2, 
at least one camera coupled to at least one bumper of the motor vehicle (paragraph [32], in fig.2, Michiguchi discloses a vehicle with a front camera 7a attached to the front bumper and rear camera 7d attached to the rear bumper);
at least one sensor (paragraph [34], Michiguchi discloses vehicle speed sensor 9, steering angle sensor 10, gearshift 11 and sonar section 12, wherein element 12 comprises sonar sensor units);
at least one display (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1); 
wherein said at least one display is configured to display an image captured by said at least one camera (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1; paragraph [40], Michiguchi discloses the determination of when gearshift is in reverse, paragraph [41], Michiguchi discloses that when the gearshift is in reverse, image processing section 3 generates an overhead image from image data captured by first imaging section 7 that includes image data from front camera 7a and rear camera 7d along with left camera 7c and right camera 7b to form a composite image, and also another image captured with rear camera 7d is displayed, and paragraph [42], Michiguchi discloses that if the gearshift is not in reverse, then image processing section 3 generates an overhead image from image data captured by first imaging section 7 that includes image data from front camera 7a and rear camera 7d along with left camera 7c and right camera 7b to form a composite image, and also a front image captured by front camera 7a is displayed). 

	Michiguchi and Miyahara do not disclose at least one camera cleaning system comprising at least one of a blower or a wiper configured to clean a camera cover.  However, Hattori teaches at least one camera cleaning system comprising at least one of a blower or a wiper configured to clean a camera cover (paragraph [72], Hattori discloses that camera 3 has a camera cover 2, in that camera lens 5 has a curved surface 5a, and paragraph [74], Hattori discloses that nozzle 9 blows or sprays water onto the lens surface 5a for cleaning the camera lens surface; paragraph [137], in fig.37A-37B, Hattori discloses a wiping mechanism for with wiper 123 for cleaning the glass surface 103a of the cover glass 103 that is covering the camera 3; paragraph [140], Hattori discloses air spraying mechanism 156 for spraying or blowing air onto the glass surface 103a of the cover glass for cleaning a camera cover).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Michiguchi, Miyahara and Hattori together as a whole for permitting the camera cover to be cleaned so as to provide an unobstructed view of the camera in order to ascertain clear images for viewing especially during harsh weather conditions or driving through dirty environments.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385) and Hattori (US 2012/0117745) in view of Ganim (US 20150282346).
Regarding claim 17, Michiguchi, Miyahara and Hattori do not disclose further comprising at least one communication module which comprises at least one of a cellular communication module and a wifi communication module.  However, Ganim teaches comprising at least one communication module which comprises at least one of a cellular communication module and a wifi communication module (paragraph [133], Ganim discloses cellular communications and WiFi can be implemented in a motor vehicle for communication purposes).  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Michiguchi, Miyahara, Hattori and Ganim together as a whole for permitting transmission of important information of the situation that is being monitored should an emergency occurs so that accidents can be prevented or transmitted for warning other people on the road of the situation.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385), Hattori (US 2012/0117745) and Ganim (US 20150282346) in view of Satou (US 2006/0197019).
	Regarding claim 18, Michiguchi, Miyahara, Hattori and Ganim do not disclose wherein said at least one display comprises a projector and a screen which is a substantially translucent adhesive screen configured to be coupled to a windshield of a vehicle. However, Satou teaches wherein the at least one display comprises a projector and a screen which is a substantially translucent adhesive screen configured to be coupled to a windshield of a vehicle (paragraph [22], Satou discloses element 5 of fig.1 is a lower display portion of the windshield that is substantially translucent screen to display image data where projector 1 is the near infrared ray projector and element 4 is the near infrared ray camera is interactively in communication with projector 1 and element 4, and paragraph [26], Satou discloses projector 1 is the near infrared ray projector and element 4 is the near infrared ray camera is interactively in communication with projector 1 and element 4).  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Satou with the combination of Michiguchi, Miyahara, Hattori and Ganim for permitting display of image data and other pertinent data onto windshield so as to provide the driver with as much information on the road in order to avoid potential accidents.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385), Hattori (US 2012/0117745) and Ganim (US 20150282346) in view of Miceli (US 20100321408).
	Regarding claim 19, Michiguchi, Miyahara, Hattori and Ganim do not disclose wherein said at least one display comprises a projector, and a curved screen coupled to said projector.  However, Miceli teaches wherein the at least one display comprises a projector, and a curved screen coupled to the projector (paragraph [27], Miceli discloses the display comprises projector 512 and curved screen 514).  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miceli with the combination of Michiguchi, Miyahara, Hattori and Ganim for permitting the display of important information to the driver for viewing the situation on the road so as to fully understand how to avoid potential collisions.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385), Hattori (US 2012/0117745) and Ganim (US 20150282346) in view of Englander (US 2012/0105638).
Regarding claim 20, Michiguchi, Miyahara, Hattori and Ganim do not disclose wherein the at least one computing device comprises a memory configured to record images and moving images in said computing device.  However, Englander teaches wherein the at least one computing device comprises a memory configured to record images and moving images in said computing device (paragraph [69], Englander discloses the implementation of a digital video recorder (DVR) for recording video images captured by cameras).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Michiguchi, Miyahara, Hattori, Ganim and Englander together as a whole for permitting the recording of video images so as to provide a clear record and evidence of the events as observed by the cameras surrounding the scene especially when there is a need to report to the police or insurance companies of a vehicular collision.

s 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385), Hattori (US 2012/0117745) and Ganim (US 20150282346) in view of Yamamoto (US 6,476,855).
Regarding claim 21, Michiguchi, Miyahara, Hattori and Ganim do not disclose wherein said at least one camera comprises at least two cameras coupled to the front bumper.  However, Yamamoto teaches wherein said at least one camera comprises at least two cameras coupled to the front bumper (col.3, lines 17-19, in fig.6, Yamamoto discloses cameras 101 and 201 are fixed from the rear surface of the front bumper 56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Michiguchi, Miyahara, Hattori, Ganim and Yamamoto together as a whole for ascertaining optimal views of the scene surrounding the vehicle so as to provide relevant information about objects or potential impediments when driving on the road or parking the vehicle especially in tight spots in order to prevent unpleasant, intrusive and time consuming accidents. 
Regarding claim 22, Michiguchi, Miyahara, Hattori and Ganim do not disclose wherein at least one camera of said at least two cameras is directed towards a front left portion of the auto and at least a second camera is directed towards a front right potion of the auto.  However, Yamamoto teaches wherein at least one camera of said at least two cameras is directed towards a front left portion of the auto and at least a second camera is directed towards a front right potion of the auto (col.3, lines 21-24, in fig.6, Yamamoto discloses front bumper cameras 101 and 201 have wide angle lenses for permitting the cameras 101 and 201 to pickup or capture images of the left forward (front left) area B and the right forward (front right) area C of the vehicle, wherein camera 101 captures images of the left forward area B of the vehicle and camera 201 captures images of the right forward area C of the vehicle).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Michiguchi, Miyahara, Hattori, Ganim and Yamamoto together as a whole for ascertaining optimal views of the scene surrounding the vehicle so as to provide relevant information about objects or potential impediments when driving on the road or parking the vehicle especially in tight spots in order to prevent unpleasant, intrusive and time consuming accidents.

23 is rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi (US 2014/0327776), Miyahara (US 2007/0035385), Hattori (US 2012/0117745) and Ganim (US 20150282346) in view of Alam (US 2015/0042797).
Regarding claim 23, Michiguchi, Miyahara, Hattori and Ganim do not disclose wherein said at least one camera comprises at least two cameras coupled to the back bumper. However, Alam teaches wherein said at least one camera comprises at least two cameras coupled to the back bumper (paragraph [17], fig.6, Alam discloses first camera 40 and second camera 42 are mounted on rear bumper 15 of vehicle).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Michiguchi, Miyahara, Hattori, Ganim and Alam together as a whole for ascertaining a more fuller view of the scene when driving and especially parking so as to permit the driver to view blind spots when parking the vehicle and making left or right turns when driving on the road so as to maneuver safely and preventing collisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 9,776,568 in view of Michiguchi (US 2014/0327776).
Regarding claim 1, both claim 1 of Patent ‘568 and claim 1 of current Application ‘653 disclose “a viewing system coupled to a vehicle the system comprising… at least one camera…directed towards… front portion… at least one screen… wherein said at least one camera coupled to the vehicle and wherein said at least one screen is in communication with said at least one camera, wherein said at least one screen displays images presented by said at least one camera”.  
Claim 1 of Patent ‘568 does not disclose “…the motor vehicle having a front bumper and a back bumper… at least one camera coupled to at least one of the front bumper and the back bumper…”  However, Michiguchi teaches a viewing system coupled to a vehicle (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1), the motor vehicle having a front bumper and a back bumper (paragraph 
at least one camera coupled to at least one of the front bumper and the back bumper and directed towards a front portion of the vehicle (paragraph [32], in fig.2, Michiguchi discloses a vehicle with a front camera 7a attached to the front bumper and rear camera 7d attached to the rear bumper, and that the front camera 7a is directed towards a front portion of the vehicle, and also, second imaging section 14 comprises at least one or more camera that is directed to the left front corner of the vehicle for capturing images directed towards the front left portion of the vehicle, and also in fig.2 there are other cameras like right camera 7b and left camera 7c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of Patent ‘568 and Michiguchi together as a whole for permitting the capture of images from multiple cameras so as to obtain as much image data as possible for providing the driver with clear views of the scene so as to avoid collisions with objects on the road or in a parking lot.
	Claim 3 of present Application ‘653 is similar to claim 3 of Patent ‘568. Thus, claim 3 of present Application ‘653 is anticipated by claim 3 of Patent ‘569.  Claim 4 of present Application ‘653 is similar to claim 4 of Patent ‘568. Thus, claim 4 of present Application ‘653 is anticipated by claim 4 of Patent ‘569.  Claim 5 of present Application ‘653 is similar to claim 5 of Patent ‘568. Thus, claim 5 of present Application ‘653 is anticipated by claim 5 of Patent ‘569. Claim 6 of present Application ‘653 is similar to claim 6 of Patent ‘568. Thus, claim 6 of present Application ‘653 is anticipated by claim 6 of Patent ‘569. Claim 7 of present Application ‘653 is similar to claim 7 of Patent ‘568. Thus, claim 7 of present Application ‘653 is anticipated by claim 7 of Patent ‘569.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of U.S. Patent No. 11,124,116 in view of Michiguchi (US 2014/0327776). 
	Regarding claim 16, claim 16 of present Application ‘653 is similar to claim 9 of Patent ‘116 in that both claim 16 of present Application ‘653 and claim 9 of Patent ‘116 disclose “…A viewing system for a 
Claim 9 of Patent ‘116 does not disclose “…a motor vehicle having a front bumper and a back bumper… at least one camera coupled to at least one bumper of the motor vehicle”.  However, Michiguchi teaches a viewing system (paragraph [28], Michiguchi discloses a viewing system for a motor vehicle that comprises a display section 13 for displaying a video output of the image data processed by image processing section 3 as captured by the first imaging section 7 and second imaging section 14 of fig.1, and paragraph [31], discloses that images captured by first imaging section 7 that comprises four cameras, and second imaging section 14 comprises at least one or more cameras in fig.1) for a motor vehicle having a front bumper and a back bumper (paragraph [32], in fig.2, Michiguchi discloses a vehicle with a front camera 7a attached to the front bumper and rear camera 7d attached to the rear bumper), the viewing system comprising: at least one camera coupled to at least one bumper of the motor vehicle (paragraph [32], in fig.2, Michiguchi discloses a vehicle with a front camera 7a attached to the front bumper and rear camera 7d attached to the rear bumper).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 9 of Patent ‘116 and Michiguchi together as a whole for permitting the capture of images from multiple cameras so as to obtain as much image data as possible for providing the driver with clear views of the scene so as to avoid collisions with objects on the road or in a parking lot.
	Claim 17 of present Application ‘653 is similar to claim 10 of Patent ‘116. Thus, claim 17 of present Application ‘653 is anticipated by claim 10 of Patent ‘116. Claim 18 of present Application ‘653 is similar to claim 11 of Patent ‘116. Thus, claim 18 of present Application ‘653 is anticipated by claim 11 of Patent ‘116.  Claim 19 of present Application ‘653 is similar to claim 12 of Patent ‘116. Thus, claim 19 of present Application ‘653 is anticipated by claim 12 of Patent ‘116.  Claim 20 of present Application ‘653 is similar to claim 13 of Patent ‘116. Thus, claim 20 of present Application ‘653 is anticipated by claim 13 of Patent ‘116. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488